This is a workmen's compensation case. There was an award in the Common Pleas. Certiorari was allowed. The findings of two concurring tribunals is not lightly disturbed. Mountain Ice Co.
v. Durkin, 6 N.J. Mis. R. 1111; affirmed, 105 N.J.L. 636. See, also, cases cited in Davies v. Onyx Oil and Resin Co.,130 Id. 381. The same principle has been reiterated at nearly every term of court. The question, however, raised in this case is, on the facts, slightly novel. *Page 340 
The petitioner claimed injury because of repeated traumatic vibrations which injured his left thumb. He applied art rods used in the manufacture of aeroplane engines to a revolving polishing wheel receiving, because of the high speed of the wheel, jarring sensations in the left thumb. We can find no evidence of a time or place when the alleged accident occurred. Liondale BleachWorks v. Riker, 85 N.J.L. 426; Bollinger v. WagarawBuilding Supply Co., 122 Id. 512. The proofs show an almost constant irritation which resulted in an impairment of the thumb, unfortunately not a compensable disease. See Dawson v. E.J.Brooks  Co., 134 Id. 94.
The respondent contends that the recovery finds support inDavies v. Onyx Oil and Resin Co., 130 N.J.L. 381. In that case, the court found indicia of an accident. In the case before us, the proofs show only a continual jarring of the thumb which resulted from the ordinary use of a polishing machine. The sunstroke and pneumonia cases, due to over exposure, relate to specific matters and not general principles. In Mecca v.Phoenix Brass Fittings Corp., 124 Id. 6, there were abrasions of the skin resulting in injury. Such is not this case.
The judgment will be reversed, with direction that the claim petition be dismissed, but without costs.